Appeal Dismissed and Memorandum Opinion filed January 28, 2020.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-19-00554-CV

                DENRICK POPE AND DENISE POPE, Appellants
                                           V.

                           CROCKETT COURT, Appellee

                        On Appeal from County Court No. 3
                             Galveston County, Texas
                        Trial Court Cause No. CV-0084007

                            MEMORANDUM OPINION

         This is an appeal from a final judgment signed July 3, 2019. Appellants’ brief
was due November 6, 2019. No brief or motion to extend time to file the brief was
filed.

         On November 26, 2019, the court ordered appellants to file a brief by
December 27, 2019. We cautioned that if appellants failed to comply with our order,
we would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      No brief or motion to extend time to file the brief was filed.

      Therefore, the appeal is dismissed.



                                  PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan




                                            2